Filed 10/22/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 177







State of North Dakota, 		Plaintiff and Appellee



v.



Brett Allen Goulet, 		Defendant and Appellant







No. 20130148







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Debbie Gordon Kleven, Judge.



AFFIRMED.



Per Curiam.



Meredith H. Larson, Assistant State’s Attorney, P.O. Box 5607, Grand Forks, ND 58206-5607, for plaintiff and appellee; submitted on brief.



David N. Ogren, Grand Forks Public Defender Office, 405 Bruce Ave., Ste. 101, Grand Forks, ND 58201, for defendant and appellant.

State v. Goulet

No. 20130148



Per Curiam.

[¶1]	
Brett Allen Goulet appealed from a criminal judgment entered after a jury found him guilty of aggravated assault
.  On appeal, Goulet argues there
 was insufficient evidence to support his conviction.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).  

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner